On appeal from the Jefferson county court of misdemeanor, to the circuit court, the defendant was convicted under a complaint which charged that he failed to dip his cattle after being warned to do so. *Page 402 
There are certain demurrers set out in the record, but the judgment entry does not recite that they were presented to, considered, or acted upon by the court, and, this being true, this court cannot consider them. Birmingham, E.  B. R. R. Co. v. Hoskins, 14 Ala. App. 254, 69 So. 339; Yarbrough v. State, 15 Ala. App. 460, 73 So. 830.
However, the questions raised by the demurrers have been decided adversely to the defendant in the case of Williams v. State ante, p. 83, 89 So. 97.
There is no bill of exceptions in the transcript; consequently, the court's refusal to give certain written charges asked by the defendant will not be reviewed. 13 Mitchie's Digest, 795; Moran v. State, 15 Ala. App. 379,73 So. 748; Yarbrough v. State, 15 Ala. App. 598, 74 So. 727; Graham v. State, 16 Ala. App. 87, 75 So. 635.
We find no error in the record, and the judgment appealed from is affirmed.
Affirmed.